1 Filed 05/10/21 Page 1 of 3 PagelD #: 870

Case 1:17-cr-00177-ENV Document 107-

 
 

, U.S.
Federal Bureau of Prisons

certificate of Completion

We present this Certificate to

Blaise (Caroleo

“The Importance of Saving”
Modified Operation - Self Study

6p Meet

J. Chacon - Teacher

March 014, 2021 DEFENDANT'S

i eo -

D#: 374

05/10/ wy
OLE >» AOS

 

Case 1:17-cr-00177-ENV Document 107-1 Filed

 
Case 1:17-cr-00177-ENV Document 107-1 Filed 05/10/21 Page 3 of 3 PagelD #: 872

 

 

P Lge

a ied a ee a*
7 AN:

en es

Whig Be eWay,

2 a:

a

U.S. Department of Justice
Federal Bureau of Prisons

certificate of Completion

We present this Certificate to

Blaise Caroleo

 

Parenting Modified

Modified Operation- Self Study

8 Glad. 5°

J. Chacon - Teacher

February 5, 2021

DEFENDANT’S
EXHIBIT
